Civil action by ultimate consumer to recover of manufacturer or bottler damages resulting from drinking bottled beverage containing noxious substance.
On 25 June, 1938, the plaintiff purchased a bottle of Coca-Cola from a filling station in Lenoir County. It is in evidence that upon drinking the Coca-Cola the plaintiff found glass in the bottle, and was seriously injured as a result thereof.
Plaintiff sought to show that the defendant placed the Coca-Cola on the market and was negligent in bottling it.
From judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors.
Upon the record as presented, we cannot say there was error in dismissing the action as in case, of nonsuit. The judgment (will) be upheld. Enloe v. Bottling Co., 208 N.C. 305, 180 S.E. 582.
   Affirmed. *Page 780